Sherwin, J.- —
1 On the second day of July, 1894, the following ordinance was passed by the city council of Des Moines: “An Ordinance to Regulate Bicycles. * * * Section 290. Riding without Light. That it shall be unlawful for any person to ride any bicycle upon the streets after dark and before daylight without carrying or having a sufficient light to be easily seen the distance of at least one block. Any person found guilty of violating this ordinance shall be fined not less than $1.00 nor more than $20.00, and stand committed to jail until such fine and costs are paid.”
The title of this ordinance is expressed with sufficient clearness, and is broad enough to cover the use of bicycles on the streets of the city. Dillon, Municipal Corporation (3d Ed.) section 51; Morford v. Unger, 8 Iowa, 82; State v. Forkner, 94 Iowa, 733; State v. Barge, 82 Minn., 256 (84 N. W. Rep. 912, 53 L. R. A. 428.)
Nor is the ordinance in conflict with and contrary to section 6, of article’ 1, of the constitution of this state, because it applies only to bicycles, and not to riders or' users ■of other silently running vehicles. It applies to all rider» of bicycles, as a class, and is for this reason sufficient and reasonable. Iowa R. Land Co. v. Soper, 39 Iowa, 112; Bank v. Rerick, 96 Iowa, 238. In the early history of bicycles, some of the courts were inclined to the view that they were *650such an innovation on the use of the highways, that they were not entitled to the same protection as other vehicles. See State v. Yopp, 97 N. C., 477 (2 S. E. Rep. 458, 2 Am. St. Rep. 305). But they are now generally treated as vehicles having a common right to the use of the streets and highways. See note (47 L. R. A. 289). And they are-subject to'all just and reasonable requirements for the safety and convenience of other users of such streets and highways. That', a municipal corporation has absolute control of its streets is generally conceded, and it is equally as true that it may enact such ordinances governing iliense thereof as shall be necessary, 'in its judgment, to protect the public, providing they are reasonable; and if it does this without undue discrimination, and all who are-subject to the ordinance are treated alike, under similar-circumstances and conditions, as to privileges conferred and liabilities imposed, equal protection of the laws is not denied. The noiseless, swift -and light character of a bicycle distinguishes it from all other vehicles used on the highways. In the night, on a paved street, it is as silent as death. It glides along Avithout any of the noise made by horses drawing a carriage:. Its approach is generally unheralded', and pedestrians who- are called upon to cross a street are usually without warning of its proximity until a “sAvish” advises them that it has passed. That vehicles that are more-dangerous to- the public than others may be regulated by ordinance, we do not doubt; and a requirement that bicycle-riders use lamps during the night is but a just and reasonable exercise of control over the public highways for the/■protection of others- Avhose rights thereon are as great as theirs. Tricycles, quadricycles, and rubber-tired buggies are not of the same class as bicycles. Wheeler v. City of Boone, 108 Iowa, 235.
3 Nor do we think the ordinance in question inhibited' by section 1, of article 14, of the constitution of the United States. The privilege of using a public street is always to be regulated so as. to protect the- equal rights of others.
*6514 We are clearly of the opinion that the council bad implied, if not direct, power to pass an ordinance regulating tbe use of its streets by vehicles before section 754 of tbe Code of 1897 was passed. Under section 482 of tbe Code of 1873, it bad power to provide for.tbe safety of its inhabitants, and it most be conceded .that this is tbe only purpose of tbe ordinance in question.
The judgment is affirmed.